Citation Nr: 1204606	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-37 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease, lumbar spine L5-S1.

2.  Entitlement to an increased disability rating for degenerative joint disease, right shoulder.

3.  Entitlement to an increased disability rating for degenerative joint disease, left shoulder.

4.  Entitlement to an increased disability rating for degenerative joint disease, right knee.

5.  Entitlement to an increased disability rating for degenerative joint disease, left knee.

6.  Entitlement to an increased disability rating for degenerative joint disease, left hand and left wrist.

7.  Entitlement to an increased disability rating for hypertension, 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1999 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.

The Veteran testified at a Board hearing in March 2009, and a transcript of that hearing is of record.

Upon preliminary Board review of the claims-file, it appears that events following the March 2009 Board hearing have included additional RO development and RO adjudication of this appeal, including multiple grants and partial-grants of benefits sought on appeal, over a two year period before the case was ever received at the Board.  Under the circumstances, as this case must be remanded to the RO to schedule the Veteran for a new Board hearing, the Board refrains at this time from detailed consideration of the jurisdictional questions that may be raised by these events.

The Board has sought to characterize the issues on appeal, as presented above, in a manner that does not complicate or interfere with future Board consideration in connection with the future hearing and full review of the issues and any jurisdictional questions presented by the procedural history of this case.

The Board notes that the issues of service connection for posttraumatic stress disorder (PTSD) and for depression were also on appeal.  However, by rating decision in April 2001 the RO granted service connection for PTSD with depressive symptoms.  The Board views that action as a full grant of the benefits sought with regard to the PTSD and depression issues. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired.  In January 2012, a request was received from the Veteran for a Travel Board hearing and such a hearing needs to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


